Citation Nr: 1409656	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-08 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left hip condition, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned Acting Veterans Law Judge in August 2011.  

At the hearing the Veteran submitted additional medical evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  
 
A review of the Virtual VA paperless claims processing system reveals no other additional documents pertinent to the present appeal.
  
The Board notes that a December 2011 letter was returned to the Board; therefore, the RO should make sure that the Veteran's current address is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran testified that his left hip and left knee conditions were directly due to his military service and that he sought treatment for both conditions at the Shreveport VA Clinic prior to his post-service motor vehicle accident in 2001.  

The Veteran was afforded a VA examination in November 2009; the VA examiner stated that the Veteran's minimal medial compartment narrowing in the left knee was less likely as not associated with tibia and fibula fracture and that it was more likely than not age-related.  He also stated that the Veteran's hip disability was less likely as not secondary to the tibia and fibula fracture but it was more likely than not due to the 2001 motor vehicle accident.  He also stated that there was no evidence of treatment or evaluation of the knee or hip except for records from March 2008.  He concluded that it was less likely than not that the Veteran's left hip and left conditions were due to the left tibia and fibula and more likely than not secondary to the 2001 motor vehicle accident.  

In November 2011, the Veteran's private physician stated that the Veteran did not have any injury to his left knee hip or knee as a result of his motor vehicle accident; all the injuries were on the Veteran's right side.  He opined that there was no relationship to the auto accident and his old military injuries. 

The Board finds that the November 2009 VA examiner only provided opinions on a secondary service connection basis.  The November 2011 private opined that the 2001 motor vehicle accident did not involve injury to the left knee or hip, and attributed current left knee and hip disabilities to "old military injuries" without specifying the circumstances of the "old military injuries."  On this record, the Board finds that Veteran should be scheduled for additional VA examination to determine if his current left hip and left knee conditions are at least likely as not related to his military service; also, if they were caused or aggravated by the Veteran's service-connected disabilities, which is based on an accurate factual predicate. 

In addition, the Veteran testified that he sought medical treatment at the VA Clinic in Shreveport, Louisiana prior to his post-service motor vehicle accident.  Therefore, the RO should obtain all relevant treatment records, including any records prior to his 2001 motor vehicle accident and since his 2001 motor vehicle accident. 

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining all available treatment records from the Shreveport VA Medical Center since January 1976.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities, and specifically request all hardcopy and electronic records. 

If a negative response is received, ensure that the requested records have not been transferred to another federal facility.  See VHA Records Control Schedule 10-1 at XLIII-3 (stating that VA treatment records are deemed inactive three years after the last episode of care, at which time they are retired to a selected records storage facility for 72 years).

All records and/or responses received should be associated with the claims file 

If any records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Upon completion of the above, the Veteran should be scheduled for appropriate examination by a medical doctor in order to ascertain the nature and likely etiology of his left hip and left knee condition.  The entire claims file must be made available to the examiner for review.  Following examination and interview of the Veteran as well as review of the claims folder contents, the VA examiner should answer all of the following questions:

A) Determine all diagnoses for the Veteran's left hip and left knee. 
 
B) For each diagnosis of the left hip and/or left knee, is it at least likely as not related to the Veteran's military service, to include any potential trauma as a result of a left-sided body injury resulting from a motorcycle accident; OR, alternatively, 

C)  For each diagnosis, is it caused OR aggravated beyond the normal progress of the disorder by his service-connected residuals of left tibia and fibula fracture, to include a history of left leg shortening and antalgic gait?

In offering any opinion, the examiner should consider the November 2009 VA examination opinion and the November 2011 private opinion.  With respect to the reported post-service 2001 motor vehicle accident, the examiner is requested to avoid speculating on the injury to the left knee and/or left hip in the absence of reliable evidence.

The examiner is advised that 'aggravation' means permanently increase in severity beyond the natural progress of the disease.  The rationale for any opinion offered should be provided.    

3.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

